DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The examiner notes that the Non-Patent Literature Documents listed as the “International Search Report” and “Written Opinion Of The International Searching Authority” have not been considered since translations of such documents have not been provided.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the groove disposed in the base of Claim 1 line 3, the strip light disposed in the groove on the base of Claim 1 line 4, the power supply assembly being connected to the strip light of Claim 1 line 6, the base being a polygonal structure of Claim 2 line 2, the at least one groove disposed on each of the chair legs of Claim 3 line 3, the strip light disposed in the groove on each of the chair legs of Claim 3 line 4, the light guide material layer covering the strip light of Claim 3 lines 4-5, the cross section of each of the chair legs being a groove-shaped structure that opens downward of Claim 4 line 4, the strip light disposed at a bottom end of the groove-shaped structure and light guide material layer covering the strip light of Claim 4 lines 5-6, the opening at the bottom end of the groove-shaped structure covered by the light guide material layer of Claim 5 lines 2-4, the opening on a side surface of the groove-shaped structure, and the opening covered by the light guide material layer of Claim 6 lines 2-4, each of the chair legs provided with cross-linked reinforcing ribs at the bottom end of the groove-shaped structure, the strip light being disposed on the reinforcing ribs of Claim 7 lines 2-4, the outer end of each of the chair legs being detachably connected to a universal wheel of Claim 8 lines 2-3, the control module of Claim 12 lines 3-4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Specification
The disclosure is objected to because of the following informalities:
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the phrasing defining a groove disposed on each of the chair legs of Claim 3 line 3 is not found in the Specification.  Rather, the Specification refers to a groove in the base (see, e.g., Specification paragraph 5), and the cross-section of the chair legs being a groove-shaped structure (see, e.g., Specification paragraph 10).  Therefore, it appears that the phrasing “groove” and “groove-shaped structure” intend to refer to the base and the chair leg respectively.  However, in Claim 3, the phrasing “groove” refers to the chair leg.  The language of the claims should be consistent with the language of the Specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to Claim 1, line 4 recites the limitation “a strip light, disposed in the groove on the base”.  However, Claim 1 line 3 recites the limitation “at least one groove is disposed in the base”.  Therefore, it is unclear as to whether each of the at least one groove disposed in the base has a strip light disposed in the respective groove and there are multiple strip lights, whether a single strip light is disposed at least in part in all of the at least one groove, or whether a single strip light is disposed in one of the at least one grooves.  For the purpose of examination, the examiner understands this limitation such that at least one strip light is disposed to be at least partially within at least one of the at least one groove disposed in the base.  The applicant is encouraged to clarify in the claim language the intended arrangement of the at least one groove in the base and the strip light or strip lights.
With regards to Claim 3, lines 2-4 recite the limitation “further comprising a plurality of chair legs, wherein a number of the chair legs is not less than three, at least one groove is disposed on each of the chair legs, the strip light is disposed in the groove on each of the chair legs, and the light guide material layer covers the strip light”.  It is unclear as to whether the same strip light is intended to be positioned such that a portion of the strip light is disposed in each of the at least one groove of each chair leg, or whether a separate strip light is intended to be disposed respectively in the at least one grooves of each chair leg.  Furthermore, it is unclear as to whether the strip light of Claim 3 line 3 is intended to be refer to the same strip light disposed in the groove on the base of Claim 1 line 4 or whether a further strip light or strip lights are intended to be included in Claim 3.  Additionally, it is unclear as to whether the light guide material layer of Claim 3 lines 4-5 is intended to be the same as the light guide material layer covering the strip light disposed in the groove on the base of Claim 1 lines 4-5, or whether Claim 3 intends to include a further light guide material layer covering the strip light or strip lights disposed in the at least one groove of each chair leg of Claim 3.  For the purpose of examination, the examiner understands this limitation such that the light-emitting chair leg frame includes at least one strip light disposed at least partially within the groove in the base and at least partially within at least one groove on each chair leg, and each of the at least one strip light is covered by a light guide material.  The applicant is encouraged to clarify in the claim language the intended arrangement of the strip light or strip lights within the grooves of the base and chair legs.
With regards to Claim 4, lines 2-6 recite the limitation “further comprising a plurality of chair legs, wherein an inner end of each of the chair legs is disposed on the base, a number of the chair legs is not less than three, a cross section of each of the chair legs is a groove-shaped structure that opens downward, the strip light is disposed at a bottom end of the groove-shaped structure, and the light guide material layer covers the strip light”.  It is unclear as to whether the same strip light is intended to be positioned such that a portion of the same strip light is disposed in each groove-shaped structure of each chair leg, or whether a separate strip light is intended to be disposed respectively in the groove-shaped structure of each chair leg.  Furthermore, it is unclear as to whether the strip light of Claim 4 line 5 is intended to be refer to the same strip light disposed in the groove on the base of Claim 1 line 4 or whether a further strip light or strip lights are intended to be included in Claim 4.  Additionally, it is unclear as to whether the light guide material layer of Claim 4 lines 5-6 is intended to be the same as the light guide material layer covering the strip light disposed in the groove on the base of Claim 1 lines 4-5, or whether Claim 4 intends to include a further light guide material layer covering the strip light or strip lights disposed in the groove-shaped structure of each chair leg of Claim 4.  The examiner notes that Claims 5 and 6 each refer to the light guide material layer on lines 3-4 of each claim, and it is unclear as to whether such light guide material layer is intended to be the same as the light guide material layer of Claim 1 line 4 or separate light guide material layers of Claim 4.  For the purpose of examination, the examiner understands this limitation such that the light-emitting chair leg frame includes at least one strip light disposed at least partially within the groove in the base and at least partially within the groove-shaped structure on each chair leg, and each of the at least one strip light is covered by a light guide material, which also covers the opening as recited in Claims 5 and 6.  The applicant is encouraged to clarify in the claim language the intended arrangement of the strip light or strip lights within the groove of the base and groove-shaped structures of the chair legs.

Applications filed after March 15th 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-4, 6, 9, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ma (US 2019/0328142).
With regards to Claim 1, Ma discloses a light-emitting chair leg frame, comprising: a base [121] (see paragraph 34 and Figure 2), wherein at least one groove is disposed in the base [121] (see Figure 2; the base [120] comprises at least a groove into which portions [150] of the strip light are disposed); a strip light (comprising emitters [150] disposed along a substantially strip-shape of the portions [122,123,124,125,126], see paragraph 46 and Figure 5C) disposed in the groove on the base [121] (see paragraphs 33 and 46 and Figures 2 and 5C); a light guide material layer [160] covering the strip light [150] (see paragraphs 33 and 40 and Figures 2 and 5C); a power supply assembly [130], connected to the strip light (see paragraph 36 and Figure 2).

With regards to Claim 2, Ma discloses the light-emitting chair leg frame as discussed above with regards to Claim 1.
Ma further discloses the base [121] is a disc-shaped or polygonal structure (see Figure 3).

With regards to Claim 3, Ma discloses the light-emitting chair leg frame as discussed above with regards to Claim 1.
Ma further discloses a plurality of chair legs [122,123,124,125,126] (see paragraph 34 and Figure 3), wherein a number of the chair legs [122,123,124,125,126] is not less than three (see paragraph 34 and Figure 3; there are 5 chair legs, which is not less than three), at least one groove [122a,123a,124a,125a,126a] is disposed on each of the chair legs [122,123,124,125,126] (see paragraph 40 and Figure 3), the strip light [150] is disposed in the groove [122a,123a,124a,125a,126a] on each of the chair legs [122,123,124,125,126], and the light guide material layer [160] covers the strip light [150] (see paragraph 46 and Figure 5C).

With regards to Claim 4, Ma discloses the light-emitting chair leg frame as discussed above with regards to Claim 1.
Ma further discloses a plurality of chair legs [122,123,124,125,126] (see paragraph 34 and Figure 3), wherein an inner end of each of the chair legs [122,123,124,125,126] is disposed on the base [121] (see Figure 3), a number of the chair legs [122,123,124,125,126] is not less than three (see paragraph 34 and Figure 3; there are 5 chair legs, which is not less than three), a cross section of each of the chair legs  [122,123,124,125,126] is a groove-shaped structure [122a,123a,124a,125a,126a] that opens downward, the strip light [150] is disposed at a bottom end of the groove-shaped structure [122a,123a,124a,125a,126a], and the light guide material layer [160] covers the strip light [150] (see paragraphs 40 and 46 and Figures 2, 3, 4, and 5C; due to the presence of the groove-shaped structures [122a,123a,124a,125a,126a], the disposal of the strip light [150] within the groove-shaped structures  [122a,123a,124a,125a,126a], the light emitted by the strip light [150] through the light guide material layer [160] as seen in Figure 5C, and the light being emitted from a bottom side of the chair legs [122,123,124,125,126] as seen in Figure 4, a cross section of each of the chair legs [122,123,124,125,126] is substantially a groove-shaped structure  [122a,123a,124a,125a,126a] that opens downward, the strip light [150] is disposed at a bottom end of the groove-shaped structure [122a,123a,124a,125a,126a], and the light guide material layer [160] covers the strip light [150]).

With regards to Claim 5, Ma discloses the light-emitting chair leg frame as discussed above with regards to Claim 4.
Ma further discloses each of the chair legs [122,123,124,125,126] is provided with an opening at the bottom end of the groove-shaped structure [122a,123a,124a,125a,126a], and the opening is covered by the light guide material layer [160] (see paragraphs 40 and 46 and Figures 2, 3, 4, and 5C; due to the presence of the groove-shaped structures [122a,123a,124a,125a,126a], the disposal of the strip light [150] within the groove-shaped structures  [122a,123a,124a,125a,126a], the light emitted by the strip light [150] through the light guide material layer [160] as seen in Figure 5C, and the light being emitted from a bottom side of the chair legs [122,123,124,125,126] as seen in Figure 4, each of the chair legs [122,123,124,125,126] is substantially provided with an opening at the bottom end of the groove-shaped structure [122a,123a,124a,125a,126a], and the opening is substantially covered by the light guide material layer [160]).

With regards to Claim 9, Ma discloses the light-emitting chair leg frame as discussed above with regards to Claim 1.
Ma further discloses the strip light is selected from one or more of an RGB light strip and an LED light strip (see paragraph 38 and Figure 5C).

With regards to Claim 12, Ma discloses the light-emitting chair leg frame as discussed above with regards to Claim 1.
Ma further discloses the light-emitting chair leg further comprises a control module [140] for controlling the strip light [150] to emit light with at least one color and for receiving a wireless control signal (see paragraph 37).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 2019/0328142).
With regards to Claim 6, Ma discloses the light-emitting chair leg frame as discussed above with regards to Claim 4.
Ma further discloses each of the chair legs [122,123,124,125,126] is provided with an opening on the groove-shaped structure [122a,123a,124a,125a,126a], and the opening is covered by the light guide material layer [160] (see paragraphs 40 and 46 and Figures 2, 3, and 5C; due to the presence of the groove-shaped structures [122a,123a,124a,125a,126a], the disposal of the strip light [150] within the groove-shaped structures  [122a,123a,124a,125a,126a], the light emitted by the strip light [150] through the light guide material layer [160] as seen in Figure 5C, each of the chair legs [122,123,124,125,126] is substantially provided with an opening at the bottom end of the groove-shaped structure [122a,123a,124a,125a,126a], and the opening is substantially covered by the light guide material layer [160]).
Ma does not explicitly disclose the opening is provided on a side surface of the groove-shaped structure.  However, Ma does disclose utilizing a strip light [150] in a groove-shaped structure [122a,123a,124a,125a,126a] of the chair legs [122,123,124,125,126] (see paragraphs 40 and 46 and Figures 2, 3, and 5C), and utilizing lighting in a chair in a darkened room to enhance visibility of the chair and to provide a lighting effect (see Ma paragraphs 2, 3, and 71).  In this case, selecting a side surface of the groove-shaped structure to provide the opening would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the opening on the groove-shaped structure of Ma to include a side surface of the groove-shaped structure.  One would have been motivated to do so in order to direct light from a side surface of the chair legs to enhance visibility of the chair legs.

With regards to Claim 11, Ma discloses the light-emitting chair leg frame as discussed above with regards to Claim 1.
Ma does not disclose the power supply assembly is a lithium battery.  However, Ma does disclose the power supply assembly is a rechargeable battery which allows the strip light to be powered without a requirement of a power cable, and the rechargeable battery can be charged by magnetic coupling or socket connector (see Ma paragraph 36).  While Ma does not explicitly disclose the rechargeable battery is a lithium battery, one of ordinary skill in the art would be able to identify and utilize a lithium battery as a rechargeable battery in the invention of Ma.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the  power supply assembly of Ma to include a lithium battery.  One would have been motivated to do so in order to provide a rechargeable battery to power the strip light.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 2019/0328142) in view of Mika et al. (US 2015/0048223).
With regards to Claim 8, Ma discloses the light-emitting chair leg frame as discussed above with regards to Claim 4.
Ma does not explicitly disclose an outer end of each of the chair legs is detachably connected to a universal wheel.
Mika et al. teaches an outer end of each of the chair legs [22] is detachably connected to a universal wheel [24] (see paragraphs 46, 51, and 58 and Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light-emitting chair leg frame of Ma to include an outer end of each of the chair legs is detachably connected to a universal wheel as taught by Mika et al.  One would have been motivated to do so in order to provide the chair a configuration which is not fixed (see Mika paragraph 51).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 2019/0328142) in view of Lo et al. (US 2009/0154156).
With regards to Claim 10, Ma discloses the light-emitting chair leg frame as discussed above with regards to Claim 1.
Ma does not disclose the light guide material layer is selected from one or more of foam, Ethylene Vinyl Acetate (EVA), and expanded polyethylene (EPE).
Lo et al. teaches the light guide material layer is selected from one or more of foam, Ethylene Vinyl Acetate (EVA), and expanded polyethylene (EPE) (see paragraph 98; the layer may be EVA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light guide material layer of Ma to be selected from one or more of foam, Ethylene Vinyl Acetate (EVA), and expanded polyethylene (EPE), as taught by Lo et al.  One would have been motivated to do so in order to protect the strip light from ingress of elements such as dust and damage (see Lo et al. paragraph 98), while scattering and guiding the light (see Lo et al. paragraph 100).



Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With regards to Claim 7, the prior art of record fails to disclose or fairly suggest the strip light is disposed on the reinforcing ribs in combination with the remaining limitations of Claim 7 and the claims from which Claim 7 depends.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the references Branch (US 2017/0067628), which discloses at least a strip light for a chair, the strip light embedded in a groove or groove-shaped structure in a base and including a battery and controller for controlling the light sources of the strip light, and Wang (US 2015/0300627), which discloses at least a strip light for illuminating from an underside of a chair, the strip light embedded in a groove or groove-shaped structure in a base and including a battery and controller for controlling the light sources of the strip light.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761. The examiner can normally be reached M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875